No.   01-15-00663-CV




                                IN THE COURT OF APPEALS                      -«^e^
                                                                             *»!S**?*
                                First District of Texas                  ^qv^0**^
                                      Houston,   TEXAS




                                     Devon Wilmington                      c^*
                                        Appellant



                                           vs.



                         Bay Area Utilities,          LLC, et al.

                                         Appellee




PETITION     FOR WRIT   OF   SUPERSEDEAS        AND MOTION     FOR   TEMPORARY   STAY


OF   EXECUTION OF      JUDGMENT




TO   THE   HONORABLE    COURT   OF   APPEALS     OF   TEXAS:



      After a non-jury trial, Bay Area Utilities, LLC. obtained a

judgment in the amount of $37,020.00, $14, 422.79 Attorney's

Fees; and the additional sum of $7,500 in the event Plaintiff is

successful in appeal to Texas Court of Appeals; and an

additional sum of $7,500 in the event of successful appeal to

Supreme Court against Devon Wilmington and All Occupants,

including Albert Reff in connection with a Forcible Detainer.
                                            1
Before the court is the motion of Devon Wilmington et. al, to

stay execution of judgment pending appeal with a supersedeas

bond in accordance with Rule 62(d)   of the Federal Rules of Civil

Procedure.


     Appellant, Devon Wilmington further petitions this Court

for a writ of supersedeas to stay the enforcement of the

judgment of Judge Wooldridge, visiting Judge,    County Court 3,

dated July 27, 2015.

Appellant seeks a stay pending review by this Court of the trial

court's order granting judgment on the pleadings in favor of

Appellee. If not stayed by this Court, the Appellant will suffer

irreparable harm and not be able to appeal this case. Appellant

will be deprived of due process of law. In support of this

petition. Appellant shows the following:

                          Introduction


     July 27, 2015 Judge Wooldridge issued a written judgment

against Devon Wilmington and All Occupants,    including Albert

Reff. Appellant instantly filed a notice of appeal to the trial

court and with First and Fourteenth court of appeals. Under

current law the maximum that can be requested for a bond is no

more than 50% of the net worth of Defendant.    Defendant stated in


court and deposition that she has a negative net worth. On

August 11, 2015, Plaintiff filed a Motion to proceed in Forma

Pauperis and affidavit of Indigency. Honorable Judge Linda
Storey entered a judgment and order sustaining contest to

Pauper's Oath and set Supersedeas bond at $15,000 after

Plaintiff's filed a contest of the Defendant's Affidavit of

Indigence and response to motion to proceed in Pauperis Formis.

Defendant believes   this is the true motivation of Plaintiffs in


their recent filing of Contest of Affidavit of Indigence and

response to Motion to proceed in forma Pauperis in THE CIVIL

COURT AT LAW NUMBER 3. Previously they filed contest to

affidavit of indigence so Defendant could not afford to appeal

because she could not afford the $4,000 minutes.   The cost to

file and enforce the judgement is probably 20x more than the

$400 balance in Defendant's bank account. Satisfying the judgment

is obviously not the goal of Plaintiffs. Plaintiffs' sole goal is

to destroy Defendant. Defendant does not have adequate the funds

to post a bond of $15,000. Defendant has stated in her affidavit

of indigence, in deposition,   in post-trial discovery that her

net worth is less than zero,   she has part-time job and has about

$400 in cash. A writ of supersedeas would avoid this harm and

preserve the integrity of the Defendant's appeal. By contrast,

Plaintiffs face no irreparable harm if a stay is granted. If

Plaintiffs ultimately prevail on appeal, they will obtain the

relief ordered by this Court. The only harm they will suffer is

a delay in taking probably $400 from Defendant. Defendant has no

assets, works part-time and cares for a 2 year old son and
                                 3
stated this in her response to post trial discovery requests

made by Plaintiffs^ Defendant had to spend all of her savings in

the defense of the Civil court case. Defendant seeks a stay and

writ of possession from this Court pursuant to Texas Civil

Practice & Remedies Code Section 52.006 and Rule 24   (a)(1)(A)   of

the Texas Rules of Appellate Procedure.




                  Reasons Why Writ Should issue

     A Stay Is Necessary to Avoid Irreparable Harm and to

Protect the Appellant's Right to a Meaningful Appeal.

The purpose of a writ of supersedeas is "to preserve the status

quo pending the exercise of the appellate court's jurisdiction"

and "is issued only to hold the matter in abeyance pending

review." If this Court disagrees with the trial court, and

determines that Appellant did not defame or breach a contract,

allowing Appellee to take Appellant's only means of support and

all financial ability to appeal in advance of that decision

would deprive the Appellant of the benefit of its appeal. In

short, allowing Appellees to take all financial means of support

of Appellants before the appeal is resolved effectively

may render the appeal moot because Appellant will not be able to

afford to continue the appeal. Appellant believes this is the

                                4
true motivation of Appellees in their recent filing of judgment

in trial      Court.


        A writ of supersedeas would avoid this harm and preserve

the integrity of the Appellant's appeal.

By contrast, Appellants would face no irreparable harm if a stay

is granted. If Appellants ultimately prevail on appeal, they

will obtain the relief ordered by this Court. Defendant had to

spend all of her savings in the defense of the County Court

case.



             Defendant Is    Not Likely To Succeed On The Merits

        The trial court erred as a matter of procedure in its

interpretation and application due to the foreclosure on the

lien which is not superior to Appellants right of possession,

Chapter 24, Section 24.002, Forcible Detainer (2). There is,

then,    a reasonable likelihood that the Appellants will prevail

on appeal. In addition, as other courts have recognized, "split

in authority" or "difference of opinion" among courts,

demonstrating that "reasonable jurists can disagree" on the

question at issue, is sufficient to establish a "likelihood of

success on the merits."


        A.   Texas Civil    Practice &   Remedies Code   Section 52.006


        As per TCPR Code Section 52.006 (b)(1) Notwithstanding any

other law or rule of court,        when a judgment is for money, the

amount of security must not exceed the lesser of:            (1)   50 percent

                                         5
of the judgment debtor's net worth or (2)       $25 million.

(Defendant's net worth is represented by exhibit affidavit of

networth.)       (c) On a showing by the judgment debtor that the

judgment debtor is likely to suffer substantial economic harm is

required to post security in an amount required under Section

(a) or    (b),   the trial court shall lower the amount of the

security to an amount that will not cause the judgment debtor

substantial economic harm,       (d) An appellate court may review the

amount of security as allowed under Rule 24/ Texas Rule of

Appellate Procedure, except that when a judgment is for money,

the appellate court may not modify the amount of security to

exceed the amount allowed under this section. The Appeals Court

can modify the amount of security.

                  B. Texas Rule of Appellate Procedure 24

        Texas Rule of Appellate Procedure 24.2 provides: Amount of

Bond, Deposit or Security (a) Type of judgment (1)         For recovery

of money. When the judgment is for money, the amount of the

bond,    deposit, or security must equal the sum of compensatory

damages awarded in the judgment, interest for the estimated

duration of the appeal, and costs awarded in the judgment. But

the amount must not exceed the lesser of:       (A)   50 percent of the

judgment debtor's current net worth; or (B) 25 million dollars.

                                Attachments
       Attached to this petition for consideration by this Court

are a copy of the order sought to be stayed and the Appellant's

notice of appeal and to stay the order.




The Defendant respectfully applies to this Court for an order

temporarily staying the enforcement of the July 27, 2015 and

August 11, 2015, Civil Court At Law 3 order that is the

subject of this accompanying petition for writ of supersedeas,

such order to be in effect until determination by this Court

whether it shall enter its writ.       In support of this

application for a temporary stay, the Defendant references the

arguments above showing that harm will be done to the Defendant

if her only means of support is removed. Defendant argues that a

bond in any amount is more than her net worth which

is   zero.




                               Prayer

       WHEREFORE, Appellant respectfully prays this Honorable

Court grant anise a Motion and Order to set Supersedes Bond and

Grant Stay for ah order staying the enforcement of the July 27,

2015 and August 11, 2015 #3 Trial Court order,      that is the

subject of this petition for writ of supersedeas, such order to

be in effect until determination by this Court whether it shall

                                   7
enter its writ. In support of this application for stay, the

Appellant references the arguments above showing that harm will

be done to the Appellant if her only means of support is

removed.




                                          Re/spectfully submitted,
                                            UjMk
                                          Devon Wilmington

                                           12 951   Iris Garden Lane


                                          Houston,    Texas 77044
                                                        State of j \A/&-Cr
                                                        County of j^JpPT *S
        On this   IS           day of pr\_r\V§\~~                         , /,0 \2 before me
  personally appeared_    ^ T^^y\/(lm                                  , to me known to be the

person described in and who executed the foregoing instrument and acknowledged that he/she

            executed the same as his/her free act and deed, for the purposes therein set forth.




                                           My Commission Expires    :fV4 7,?ofp
10
2
0
1                                             NO. 1057183                                                    ^
0   B A Y AREA UnLITf         •   LC                   §   IN THE COUNTY COURT
?
    PLAINTIFF                                          §
9                                                      §
    V.                                                 §   AT LAW NO. THREE (3)
1
                                                       §
1
    DEVON WILMINGTON •              D   lLI            §
5
5   OCCUPANTS                                          §
    DEFENDANT                                          §   HARRIS COUNTY, TEXAS
6
o
2
9                                             JUDGMENT


              On July 27, 2015, the Court heard the Petition for Forcible Detainer brought by BAY

    AREA UTILITIES, LLC against DEVON^VflNGTON AND ALL OCCUPANTS.
                                                  mm
                                              ip8*"
              1.    PlaintiffBAY ARMlrTTLr":' . LLC appeared in person and byattorney.

              2.    Defendant DEVON *: \Ih TON AND ALL OCCUPANTS appeared in
    person.                          llllllllliSPIl

                    The Court determined thatft                 jurisdiction over the cause and that venue
                                                      ps»- m
    was proper.


           4.     The court finds that this is a suit for forcible detainer relating to premises at
    12951 Iris Garden Lane, Houston, TX 770* 122?

              5.    On October 14, 2014, the petition was fi|§d and DEVON WILMINGTON AND
    ALL OCCUPANTS was properly served.

              6.    A trial was demanded.

              7.    No jury was requested.

              8.    Having reviewed the evidence, and heard the evidence and arguments, the Court
    is of the opinion thatthe petition has been proven.        |S.       _^_

              9.     PlaintiffBAY AREA UTILITIES, LLC c sititl             ©^possession ofthe premises
    at 12951 Iris Garden Lane, Houston, TX 77044-1229, s^ . i ,          being located in Precinct
    Three ofHarris County, and shall receive judgment for poftbssion p#|he premises.




                                                                                                                 wmmm
5
 1                10.     DEVON WILMINGTON AND ALL OCCUPANTS, including ALBERT REFF,
5         are tenants at sufferance by reason of being occupants at the time of the foreclosure of the lien
0
7
          superior to her/their right ofpossession.
2
9                  11.      It is therefore ORDERED, ADJUDGED AND DECREED that BAY AREA
          UTILITIES, LLC shall receive judgment from DEVON WILMINGTON AND ALL
i         OCCUPANTS, including ALBERT REFF, for lost rent and other damages in the amount of
1
b
          $37,020.00.
5
      r            12.      The Court further orders that a Writ of Possession will be granted ordering the
6         Constable of Precinct Three to place BAY AREA UTTLrTIES, LLC in possession of the
o
3
0
                            Hae Court further orders that the Writ of Possession shall not issue until the
          expiraiion of              m the date this judgment is signed

                                     WILMINGTON AND ALL OCCUPANTS, mcluding ALBERT REFF, f
          shall pay court         in the amount of $111.00;

             15.    DEVON WILMNG5T N ND ALL OCCUPANTS, including ALBERT REFF,
      pay reasonable attorney's fees in tf u chint of $14,422.79; the additional sum of $7,500.00 is
      awarded in the event Plaintiffi4iiccei fi ^m appeal by DEVON WILMINGTON AND ALL
          OCCUPANTS, including ALBERT jfc ~ tc ti                 Texas Court of Appeals; and the additional
          sum of $7,500.00 is awarded in lif eventt              i tiff is successful in appeal by DEVON
      WILMINGTON AND ALL OCCUPANTS, i ludin                            "3ERT REFF, to the Supreme Court of
          Texas.


                   16.      Plaintiff BAY AREA UTILITIES, LD              rtitl     interest at the rate of 5.00
      percent (5.0%) per year on the total judgment from the da*             > Idgment until paid that Plaintiff.
              17.    IT IS ORDERED that any party in favor ofwhomji < • at is awarded is entitled
      to enforce thisjudgment through abstract, execution and any othe : :•. 'ess aecessfHy.

                   18.      All other relief not expressly granted is herein denied.

                   Signed on           JUL 2 7 2015




            WECORDER-SMMOl^^ ^


     wasT
2
0
1
5                                                CAUSE NO. 1057183

f            BAY AREA UTILITIES LLC                         §             INTHECH:.     IT AT
!                         V.                                §                LAW NUMBER 3
I                                                           §
3            DEVON WILMINGTON, ETAL                         §             HARRIS^OUNTJg TEXAS
0
]                  JUDGMENT AND ORDER SUSTAINING CONTESmTO PAPER'S OATH
q           BE IT REMEMBERED that on this day came on to be heard the                  k the Affidavit ofInability to
8
5   Give Cost Bond of Affiant, in the above numbered and entitled cause. The Court, after considering the

    evidence and the argument of counsel, finds that Affiant BAY AREA UTILITIES LLC is able to pay all filing

    fees, or to give security therefore, that the affidavit was not filed ingooftfaithandthat such contest should be

    and is hereby sustained.

       IT IS THEREFORE, ORDERED, ADJUDGED an« ~                         M, that the Contest to the Affidavit ofAffiant
    BAY AREA UTILITIES LLC to proceed in tijymatter wffbut payment of the costs ofappeal or any part
    thereof, or to give security therefore is SUSTAINED.
                                                ^gi*         Jill?

       IT IS FURTHER ORDERED that the^pounty CJeric shall not proceed or process any further actions or

    settings on mis case unless and until tin Aftfe " AY AREA UTILITIES LLC pays and/or deposits in full_al|
    costs ofthis appeal.       Ss&Ar-** *•- -*_ Lor^d Co /xJT c3t~ 4f tCto0*>-

            SIGNED this        //     - of f-hyr/^                     *Z&Ar~

                                                                     JUDGEPRESIDINCr'
    Harrison Gregg, Jr.
    Senior Assistant Coute Alton                                                                x V\   fig
    SB: 08429500      , J                                                                      5a»^i i SSL
                                                                                                         S^I
                                                                                                               I   Tl
                                                                                                    •<
                                                                                               f.

                                                                                                i£2 M



                                                                                              *.o

                                                                                                         Hs.   3
 NOTICE: THIS FORM CONTAINS SENSITIVE DATA,
                            Cause Number
                                      (The Clerk's office willfillin the Cause Number when you file this form.)


Petitioner/
              t^~\                         /*            i               In the
                                                                         In the (check
                                                                                (c one):
Plaintiff      ^jjf^/Dn \\lll(Y)iflGJ Wj                                      S            • District Court
                                                                        (Court Number) [gf County Court at Law
                ,.—~                             J                                         • Justice of the Peace
Respondent/
Defendant
                     ¥)M faffi lJT)UTU&l£ (County)
                                              fkeeiSifiUOT {_ bounty, exe
                                                        Affidavit of Indigency
                                                        (Request to Not Pay CourtFees)
   Use this form to ask the court not to             You musteither 1) signthis form in                  You can be prosecuted ifyou iie on
   charge you for court fees. This form is           front of a notary public or 2) sign this            this form.
   also called an "Affidavit of Inability to         form and sigh and attach a completed The ^unmay or may not approve this
   Pay Court Costs" or a "Pauper's Oath." "Unsworn Declaration" form. By                                 request to not pay court fees The court
   You can only use this form if: (1) you            signing in front of a notary, you swear may order you t0 answer questions
   getpublic benefits because you are                under oath that theinformation                      about your finances at a hearinq At
   poor or (2) you can't pay court fees.             provided is true and correct. By                    tnat hearing you will have to present
   The information you give on this form             signing and attaching an "Unsworn                   evidence to the judge ofyour income
   must be current, complete, true and               Declaration" form, you declare under                an(j expenses to prove that you have no
   correct.                                          penalty ofperjury that the information              ability to pay court fees.
                                                     provided is true and correct.
   © The person who signed this affidavitappeared, in person, before me, the undersigned notary, and stated

   "My name is ^JWon Mlfll IfmP^                                                          My phone number is (X$bL )ffi/ UI /f3^
   "Mymailingaddressis d l$CJ5'l JTtlS Garcfetl Lf\, HnuskijJJTliNH
   "My email address is ^y/)/l^lmiVltfJzyi(^yflto.^n^
   "I am above the age of eighteen (18) years, aura I am fully competent to make this affidavit. I am unable to pay court
   costs. The nature and amount of my income, resources, debts, and expenses are described in this form.
   Check ALL boxes thatapplyand fill in the blanks describing the amounts and sources of yourincome.
   © "I receive these public benefits/government entitlements that are based on indigency:
   DSSi        DWIC       • Food Stamps/SNAP           DTANF         0 Medicaid      •CHIP      QAABD
   • Needs-based VA Pension         • County Assistance, County Health Care, or General Assistance (GA)
   • LIS in Medicare ("Extra Help")      • Community Care via DADS         • Low-Income Energy Assistance
   • Emergency Assistance        Q Child CareAssistance under Child Care and Development Block Grant
   • Public Housing            Q Other (Describe)
                      Ifyou receive any of the above public benefits, attach proof and label it "Exhibit Proof of Public Benefits"

   ® "My income sources are stated below. (Check si that apply)
   • Unemployed since: (date) ^^                                                                 -or-        y.A a /\
   Q^ages: Iwork as a                iff WBM WJM Coddh                                           for         jW^ll
                                       '                  I Yourjob
                                                            Youriob title
                                                                    titlh                                               Youremployer
                                                                                                                        You/
   • Child/spousal support [^ .My spo
   • Tips, bonuses • Military Housing • Worker's Comp • Disability • Unemployment • Social Security
   • Retirement/Pension • Dividends, interest, royalties • 2nd job or other income:         ,
   ® "My income amounts are stated below.                                           ^scribe;
   (a) My monthly net income after taxes are taken out is:                                          Total income after taxes ->       $ 311 >00
   (b) The amount Ireceive each month in public benefits is:                                            Total amount received -> + $ Q
   (c) The amount ofincome from other people in my household is:*                                       Total amount received -> + $ ll 00 . CO
   (d) The amount Ireceive each month from other sources is:                                            Total amount received -> + $4lM ; 00
   (e) My TOTAL monthly income is                                                     Add allsourcesofincome above-*                 - SftUot^W
        'List this incomeonly ifothermembers contribute toyourhousehold income.                                                       '
                                                                                                                                           Page 1 of 2
© TexasLawHelp.org - Affidavit of indigency, February 2014
d> About my dependents: "The people who depend on me financially are listed below:
                                                                                                                   Relationship to Me
   1 ^flmueiton L)ilmiMhn^£kck&                                                                        Jl
   2
   3
                                                  f
   4
   5
   6


  © "My property includes:                              Value*             ©"My monthly expenses are:                              Amount

  Cash                                            $^66.00                   Rent/house payments/maintenance
  Bank accounts, other financial assets (Ust)                               Food and household supplies
                                                  S                         Utilitiesand telephone                          $ l60> DO
                                                  $                         Clothing and laundry                            $   66- od
                                                  $                         Medical and dental expenses                     $          —

  Vehicles (cars, boats) (List make and year)                               Insurance (life, health, auto, etc)             $ 152JMZ
                                                                            School and child care

                                                  $                         Vehicle payments                                s 111,00
                                                                            Gas, bus fare, auto repair                      $          :—
                                                  $                         Child / spousal support                         $         """"
  Real estate (house or land) (Do not list the house youlive in.)           Wages withheld by court order                   i.
                                                  $                         Debt payments                                   !_
                                                  $                          Other expenses (Describe)                      i.
  Other property (likejewelry, stocks, etc.) (Describe)                                                                     L
                                                  $                                                                         $

                                                  $


                   Total value of property -> 1=$^. 06U                                    Total monthly Expenses -> |=$/. £0H
   The value is the amount the item would sell for less the amount you still owe on it (if anything)

         "My debts include: List debt and amount i
                                                  /°^ 6oji4ilidOO                                      ddLf&+Juolqmifk£v}dTcn
  To list any other facts you want the court to know, such asunusual medical expenses, family emergencies, etc^^ttaoi another
 page tothis form and label it"Exhibit Additional Supporting Facts." Check here ifyou attach anotherpage.\Qr
 © "I am unable to pay court costs. I verify that the statements made in this affidavit are true and correct."
  @ Your-Signature. You t                  either 1) sign this form in front of a notary public or
         2) fign tfiis form and s/g        d attach a completed "Unsworn Declaration" form.
                                                                                                                       Xh/M&
                   nature

                                                                  Notary fills out this section if you                          JAIR CHEDRAOUI
       State Of Texas                        i                    are sighing in front ofa notary.                     Notary Public. State of Texhs
       County of fort \^£a^A                                                                                           OtSHlip SteflBpfeffiExplres
       Print thename olcountywhere thisAffidavit is notarized.        it
                                                                                                                                 July 12, 2016
                                                                                                                                                           Jl
       Sworn to and4ubgp?bed beforejme today, 0%j0^ /c2^.Cby Print
                                                             peJl/ffH-        Imj
                                                                   nameofperson who is signing f
                                                                                                                                      V&t*^
                                                                                                                                     : Affidavit.
                                                                                               NOT the notar/s name.
   f      Nbfe'ry's Signature
 Cz
                                                                                                                                                    Page 2 of 2
© TexasLawHelp.org - Affidavit of Indigency, February 2014
                                                                                                                 Fonn 2099 (Rev. 05/11)
                                                                                                                          Page 23 of31


                                     PERSONAL NET WORTH STATEMENT

Complete a form for (1) eachsocially disadvantaged proprietor, or (2) eachsociallydisadvantaged limited andgeneral
partner whose combined interest total 51% or more, or (3) each socially disadvantaged stockholder owning 51% or more of
voting stock. An individual's personal networth includes onlyhis or hershareof theassets heldjointly or ascommunity
property with the individual's spouse.
Name:Devon Wilmington                                                      Date: August 4, 2015
Residence Address: 12951 Iris Garden Lane                                  Residence Phone:

City,State& Zip Code: Houston, TX 77044
Business Name:                                                             Residence Phone:
PERSONAL FINANCIAL STATEMENT

As of         jJo/jWjgUJ 5 ,in determining net worth, EXCLUDE individual ownership interest in the applicant business
and personal residence. Ifmarried use only V* of marital assets. Round all numbers to the nearest dollar.
                           ASSETS                                                          LIABILITIES


Cash on hand and in bank              $ 200.00                    Accounts Payable                    $0
                                                                  Notes Payable to Banks and
Savings Accounts                      $0                          Others
                                                                                                      $0
                                                                                                           (Complete Section 1)

IRA or Other Retirement Account       $0                          Installment Account (Auto)          $21,000
Accounts and Notes Receivable         $0                          Installment Account(Other)          $0
Life Insurance -                      $0                          Loan on Life Insurance              $0
CashSurrender Value Only                   (Complete Section 7)
Stocks and Bonds                      $0                          Mortgages on Real Estate            $0
                                           (Complete Section 2)   [Except for personal residence]          (Complete Section 3)

Real Estate                           $0                          Unpaid Taxes                        $0
   [Except for personal residence]         (Complete Section 3)                                            (Complete Section 5)

Automobile(s) - Present Value         $ 20,000                    Other Liabilities                   $0
                                                                                                           (Complete Section 6)

Other Personal Property
                                           (Complete Section 4)
                                                                  Total Liabilities    $ 0

Other Assets
                                           (Complete Section 4)

Total Assets       $0                                             Net Worth           $o
                                                                  (Total Assets minus Total Liabilities)


Other Source of Income:                                           Other Contingent Liabilities:
Salary/Commissions $ 7200/yr                                      As Endorser or Co-worker        $

Net Investment Income     $0                                      LegalClaimsand/orJudgments $ 66553.79
                                                                                                         Form2099 (Rev. 05/11)
                                                                                                                  Pags24of31


 Section 1.Notes payable to Bank andOthers (Use attachments if necessary. Each attachment must beidentified as a partof
 mis statement and signed.)
 Name and Address ofNote Holders      Original         Current Balance   Payment         Frequency      Flow Secured or
                                       Balance                           Amount          (weekly,       Endorsed; Type
                                                                                         monthly, etc.) ofCollateral




 Section 2. Stocks andBonds. (Useattachments if necessary. Each attachment must be identified as a partof this statement
and signed.) NOTE: Must be within five (5) days of statement date.
Number of Shares Original Balance                     Cost               Market Value     DateOf          Total Value
                                                                         Quotation or     Quotation or
                                                                         Exchange         Exchange




Section 3. Real Estate Owned. (Do not includevour personal residence. Listeach parcel separately. Useattachments if
necessary. Each attachment mustbe identified as a part of this statementand signed.)
                                             Property A                  Property B                  Property C

Type of Property

Address


Date Purchased

Original Cost

Present Market Value

Name and Address of Mortgage
Holder

Mortgage Account Number

Mortgage Balance
Amount of Payment per
Month/Year

Status of Mortgage
                                                                                                             Form 2099(Rev, 05/11)
                                                                                                                     Page 25 of 31



  Section 4. Other Personal Property and Other Assets, (Describe, and ifany ispledged assecurity, state name andaddress of
  lien holder, amount of lien, terms of payment, and if delinquent, describe.)
  N/A




 Section 5. Unpaid Taxes. (Describe in detail, as to type, to whom payable, when due, amount, and to what property, ifany,
 a tax lien attaches.)
  N/A




 Section 6. OtherLiabilities (Describe in detail).




 Section 7. Life Insurance Held. (Give face amount and cash surrender value ofpolicies - name ofinsurance company and
 beneficiaries.)
 State Farm Whole Life Insurance, $1500.00
 Beneficiary- Albert Reff



Section 8, Transfer of Assets.
   Have you, the individual claiming disadvantaged status, transferred any assets within two (2) years, infull orinpart, to
   a spouse or any other person orentity, including a trust? Q Yes HNo
   Ifyes, provide the following information asanattachment: the date oftransfer, towhom the assets were transferred,
  amount paid for the assets, the market value ofthe assets at the time oftransfer.
  NOTE: Individuals mayexclude assets transferred to animmediate family member thatareconsistent with the
  customary recognition Of special occasions and may also exclude any transfers to animmediate family member for
  educational, medical, or essential support purposes.

Please provide copies of complete personal income taxreturns, including all schedules. W-2s. and 1099 forms. 49CFR Part
26andfederal law classify allinformation submitted with thisform asconfidential. Thisform orits information cannot be
released to anyperson, governmental or commercial entity without the writtenpermission oftheperson submitting the
mfbrmation.
                                                                                                             Form2099 (Rev. 05/11)
                                                                                                                      Page 26 of 31


                                         PERSONAL NET WORTH AFFIDAVIT


 The undersigned swear/affirm that the foregoing information and statements are true and correct, including all material and
 mfonnatioB-necessary
      apea-nece:      to identify andexplain
                                   oaexBiap thefinancial networth of

        3k*M                            kmmm              ame of Individual)
 Further, the undersigned agrees to permit the TUCJ£<4nd/or U.S. Department ofTransportation (DOT) as part ofthis
 certification process to interview owners, principals, officers, and employees; and to audit orexamine books, records, and
 files of the above named individual.


Ifatany time the TUCP orDOT has reason tobelieve that any person orfirm has willfully and knowingly provided
incorrect information or made false statements, yourfile may be referred to the General Counsel of DOT. The General
Counsel may initiate debarment procedures inaccordance with 41 CFR 1-1.604 and 12-1.062 and/or refer the matter tothe
Department of Justice under U.S.C. 1001, as the General Counsel deems appropriate.

NOTE: Under Title 18U.S.C. Section 1001 and Title 15 U.S.C. Section 645. anyperson who misrepresents afirm's status as
asmall disadvantaged business concern; or makesfalse statements in order to influence the certification process in any way;
orto obtain agovernment contract, shall be subject tofines ofup to $500,000 and imprisonment ofup to 10years, orboth.

The burden ofproving thefinancial networth isthe individual's. The Agency reserves the right torequest any additional
information deemed necessary todetermine ifanindividual iseconomically disadvantaged. Failure toprovide requested
information within thetime specified is grounds for termination of theprocess.




                                Title                                                         Date




Date n9/0^ /3*WS Stateof Tr^Xfl ^                                                County of fo*- t R*ud
On this day before me appeared (name) j\o s/f)^ |^/£ \A^Li'a*vCl/^v                                       with proper
identification, whobeingduly sworn, did execute theforegoing affidavit anddidlavedthathecor she was properly authorized
to execute this affidavit and did so as his or her free act/deed.

                                                                                                              JAIR CHEDRAOUI
                                                                                                         Notary Public. State of Texas
                                                                                                           My Commission Expires
                                                                                                                July 12, 2016

                                                                                     (Seal)



                                                                                      \J , 2s>l^
                                                                                    Commission Expiration
 HRMS Self-Service                                                                                                                           Page 1 of 1

                                        3h/o/l Idilmwfci'J Dy fc-bjeu
              Return to Employee Menu


  ©.          PAY                                                                                                        Pay History          Year: HEB

            Pay Date                     Hows           Earnings            Taxes           Deductions      Net Pay                                   !
  j 8/14/2015                                   35.25              308.44           23.59            0.00             284.85   View Advice            ;

  \ 7/31/2015                                   38.50              336.87           25.76            0.00             311.11   View Advice            j
  1 7/17/2015                                   35.75              312.80           23.94            0.00             288.86   View Advice            j
  !   7/02/2015                                 33.00              288.74           22.09            0.00             266.65   View Advice            j
      6/19/2015                                 40.00              349.99           26.77            0.00             323.22   ViewAdvice             j
      6/05/2015                                 34.25              299.67           22.93            0.00             276.74   View Advice

      5/22/2015                                 37.25              325.92           24.94            0.00             300.98   View Advice

      5/08/2015                                 30.00              262.48           20.08            0.00             242.40   View Advice

      4/24/2015                                 29.50              258.12           19.74            0.00             238:38   View Advice

      4/10/2015                                 39.50              345.61           26.44            0.00             319.17   View Advice            j
      3/27/2015                                 34.25              299.67           22.93            0.00             276.74   View Advice            |

      3/13/2015                                 38.50              336.86           25.77            0.00             311.09   ViewAdvice             '

      2/27/2015                                 39.00              341.24           26.10            0.00             315.14   View Advice            •

      2/13/2015                                 39.00              341.25           26.11            0.00             315.14   View Advice            j
      1/30/2015                                 30.00              262.49           20.08            0.00             242.41   View Advice            i

      1/16/2015                                 39.25              343.44           26.28           0.00              31716    View Advice

      1/02/2015                                 38.75              339.06           25.94           0.00              313.12   View Advice            !




https ://ymcahouston.kron^^                                                                                                                  8/18/2015
                                                  OFFICE OF STAN STANART
2                                            COUNTY CLERK, HARRIS^ > Y^TEXAS
0                                                COUNTY CIVIL COURTS DE" . >MENT
1
5   August 5, 2015                                                                           ^, ,--T..-
                                                                                            ," - „ -
0                                                                                          i|aii^jlSjaac|!jjw
8
    Harrison Gregg
0
    Assistant County Attorney
5
    1019 Congress Ave, 15* Floor                                                          III
                                                                                           F*,.
                                                                                                            |§3
i   Houston, Texas 77002                                                                  ^Si       stet&
5
3   Re:     Cause No. 1057183 County Civil Court at LawNo^Thr
9
                                                       BAY AREA UTILITIES MJC
6
0
6                                                   DEVON WnJVDQV I:                                    i T AL.
2

    Dear Mr. Gregg,
                                                                                                       is

            Pursuant to rule 20.1(e) of the Texas Rules of Aj                        II           I icedure, I am notifying your Office that Defendant,
    Devon Wilmington, has filed aNotice of Appeal on July 29*2015 and the Paupers Affidavitwas filed on August 5,2015.

    A Final Judgment was signed on by Judge LINDA STO" . *

    The cost ofthe clerk's record will be $135,00.                         *                      Jj
    Plaintifffs,                                                                             1 laintiffs Attorney
    BAY AREA UTILITIES LLC                                                                      -ph P. Montalbano, No. 14279700
                                                                                             . 25 Bay Area Boulevard, Suite 310
                                                                                             Houston, Texas 77058
                                                                         TS                 iBfaone: (281) 488-1656
                                                                                             Fix: (281) 488.5884
    Defendant(s)                                                                             Defendant's Attorney
    Devon Wilmington                                                                       iDevon Wilmington, Pro Se
                                                                                             12951 Iris Garden Lane
                                                                                             Houston, Texas 77044
                                                                                             Phone: N/A
                                                                                             Fax: N/A




                                                              *.»•*•           ....



                                                                                .'    .
                                                                               £38




                                                              lik. JB

                                                  P.O. Box 1525 • H^aign, TX 77251-1525 • (713)755-6421
            FoimNo. H-01-313 (Rev. 01/01/2011)
                                                        gtlpsfp*
                                                         ^ BgyWW.CCLERK.HCTX.NET                                              Page1 of2
                                                                       ....,




                                                                                                                                                          ss»
      Re:     Cause No. 1057183 County Civil Court at Law No. Three (3)
2
                                                                    BAY AREA UTIUTIES LLC
0
 "I                                                                          VS.
5                                                                DEVON WILMINGTON, ET AL.
.0
 a
 o
 Q
      Court Reporter
      Laura Cuthrell
      201 Caroline, Suite 532
3     Houston, Texas 77002
9
      If there are any questions, please feel free to contact me at (713) 755-9425.
6
o
      Sincerely,
8
      STAN STANART
3
      Harris County Clerk




      Enclosures
      Cc:
      Harrison Gregg                                                                       „ ..~«-^v.
                                                                                                         $-'-,.         .-
      Laura Cuthrell                       ~pr';"^**:i".T-|   w— "'.      ^|JiSi     •-•
                                                                                                                        it-
                                                                                                                                              18"
                          -.-»*.   »:•                                   .•   •             ; •.         ..   *..   •


  r,
  ra Joseph P. MotrijflBfiK) L             t' _-«-^                      «l                  ft
  12 De        iunmgtorir                  g&t.™                                                        if          «    »-=-
                                                              gj&fcc*!
                                                                         ^T^           sss«|sSfeSS

                                            B»
                       *i§l?




                                                              P.O.Box 1525 • Houston, TX 77251-1525 • (713) 755-6421

              Form No. H-01-313 (Rev. 01/01/2011)                                 WWW.CCLERK.HCTX.NET                            Page 2 of2




                                                                                                                                •nap                •ana
                                                            mmm




2.
0
1
5
                                                                         "J* THE COUNTY COURT
0
7
3                                                                  SAT LAW NO. (3)
                                                     v..
                                                                         HARRIS COUNTY, TEXAS
0
9
3                                                    r-iii .::'C_u.':
                                                                      |CaseNo.: 1057183
O
j               BAY AREA UTILITIES, LLC
1
9                             Plaintiff,                               II
                                                                        JUDGE LINDA STOREY
                       vs.                            8=



                DEVON WILMINGTON, ET AL               >J              Ti
                              Defendant                                   NOTICE OF APPEAL

                                                                      If
                       Now comes the Defendant, DEVON-WIBMINGTON, and hereby gives notice

                that She is appealing to the First CoiSrt of Appeals, Houston, Texas, from the final

                judgment in favor ofPlaintiff, which was          *          this action on July 27,2015.




     be I/O-n
                                                           ^&fc


                                                                         6?
                                                                                  l^Li^-nu .$mz\
2
0
1

0
7
3
                                                 CERTIFICATE OF SERVICE

u                          I, Devon Wilmington, certify that the foregoing notice of appeal was sent by Cert
9
3
               United States certified mail to Joseph P. Montalbano, Attorney for Plaintiff, at 2525 Bay
3

6              Area Blvd. Suite 310, Houston, TX on July 29,2015.
I
0   4j»


          HI   4
          si m
          iSifif A*!   '
          Etgif
                                     ^St;:
                           4f                   *5fte




                                             i:V%'
                                                        V
                                                                    A-
                                                                                               oz
                                                                                                Q

                                                                          4-SJ-
                                                                                                    "^ Jfeskv
                                                                                                                  >           »••/
                                                                                          i
                                                                                                                  ,""S.
                                                                                                                Up.
                                                                                                                      •"ii/    lit

                                                                                                                                I?"
                                                           OFFICE OF STAN STANART
0                                                     COUNTY CLERK, HARRIS COUNTY, TEXAS
 1                                                           CTVTL COURTS DEPARTMENT
5                                                 P.O. Box 15251 Houston, TX 77251-1525 I (713) 755-6421
0
7
3
1                                                                   Date: July 27,2015

6                                                              DOCKET NUMBER: 10S7183
9
3        BAY AREA UTILITIES LLC                                                           IN THE COUNTY CIVIL COURT
                                                                                          AT LAW NO. Three (3)

fe 'VS.:'.'          .,._..   >
                                                                                          HOUSTON. HARRIS COUNTY. TF.XAS




         DEVONW!Snj|GTOJ*;-tet .at
                              ,::r'.\-*J~y




                                             As
     1          -<      Ki      /.
                                              J&             ».,:i- FE*ALJUDGMENT
                                             &•-'            ^'iN^V^'O^PLAINTiFF
                                                                    • •£EOF iuDGMKNT             ••-'.•.



         Texas Rules of Court require me to notify you thata Judgmeatlias beenrendered in theabove numberedand styled cause.

                                                                          -'•••\:-    .                    !   < . :"- :r-
                                                                                 '^       it'.      A-'"            '
           Signed: 07/27/2015                                                                          incotejiy, • .
           Judge: LINDA STOREY                                                                     STAl||TAN'^pr                         ., ^
                                                                                                   County &0&*0misQwuiylTcxas
                                                                                                              "* ',-'. ,4K::/§f'.' '                                BS,

                                                                                                   JpglBgiaicazar. ^^-: §f::'                            '••&
                                                                                                                                                                £
                                                                                                   Department Head                           fe» rfT?                           0%
                                                                                                                                                                    Is
                                                                                                   County Civil Courts Department                      Tat;         ».                           CERTIFICATE OF SERVICE


I certify that on August 18, 2015 a true and correct copy of the APPELLANT'S
PETITION FOR WRIT OF SUPERSEDEAS AND MOTION FOR TEMPORARY
STAY was served by mail on BAY AREA UTILITIES ATTN: Timothy J. Henderson,
6300 West Loop South, suite 280, Houston, Texas 77401-2901 and Joseph P.
Montalbano 2525 Bay Area Blvd. Suite 310, Houston, Texas 770J




                                          Devon Wilmington
                                          12951 Iris Garden Lane
                                          Houston, TX 77044